          Case 4:19-cv-01498 Document 21 Filed on 10/15/19 in TXSD Page 1 of 9




                               THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

    EVANSTON INSURANCE COMPANY,                              §
                                                             §
            PLAINTIFF,                                       §
                                                             §
    VS.                                                      §
                                                             §     CIVIL ACTION NO. 4:19-CV-1498
    AMSPEC HOLDING CORP.,                                    §
                                                             §
            DEFENDANT.                                       §


      PLAINTIFF/COUNTER-DEFENDANT EVANSTON INSURANCE COMPANY’S
       RESPONSE TO DEFENDANT/COUNTERCLAIMANT AMSPEC HOLDING
           COMPANY’S MOTION FOR PARTIAL SUMMARY JUDGMENT

           Plaintiff/Counter-Defendant Evanston Insurance Company (“Evanston”) files this

Response to Defendant/Counter-Plaintiff AmSpec Holding Corporation (“AmSpec”)’s Motion for

Partial Summary Judgment on Business Income and Extra Expense Insurance Coverage (ECF No.

16) and requests that this Court deny AmSpec’s motion.

                                                I.
                                       SUMMARY OF ARGUMENT

           AmSpec has filed a motion for partial summary judgment requesting that the court find

coverage for its business income and extra expense under its insurance policy with Evanston (the

“Policy”). Evanston has filed a competing motion for summary judgment on this and all other

claims.1 AmSpec bases its claim on the closure of a number of ports in preparation for Hurricane

Harvey’s anticipated landfall.

           AmSpec remains unable to identify any order of civil authority that is a result of physical

loss or damage, which would provide coverage under the Policy. The evacuation orders themselves


1
           Plaintiff’s Motion for Summary Judgment, Brief, and Appendix are filed as ECF Nos. 17–19.



PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                Page 1
      Case 4:19-cv-01498 Document 21 Filed on 10/15/19 in TXSD Page 2 of 9




do not state that they were a result of physical loss or damage, and AmSpec’s other evidence does

not provide any nexus between the evacuation orders and any loss or damage.

       On-point Fifth Circuit and Southern District of Texas authority bars any coverage for

AmSpec’s claim. AmSpec first attempts to argue that “due to,” as used in those cases, is different

from the Policy’s functionally identical use of “a result of.” AmSpec then argues that this Court

should ignore the cases from this jurisdiction and focus instead on cases with dissimilar facts from

other jurisdictions.

       This Court should deny AmSpec’s motion for partial summary judgment as contravened

by the Policy’s clear language, as interpreted by other courts in this jurisdiction.

                                          II.
                               ARGUMENT AND AUTHORITIES

       For the following reasons, the Court should deny AmSpec’s motion for partial summary

judgment on its business interruption and extra expense claims.

A.     AmSpec has not identified any order of civil authority that is a result of physical loss
       or damage.

       The Policy’s Interruption by Civil Authority coverage extension provides:

       “We” extend “your” coverage for earnings and extra expense to include loss
       sustained while access to “covered locations” or a “dependent location” is
       specifically denied by an order of civil authority. This order must be a result of
       direct physical loss of or damage to property, other than at a “covered location” and
       must be caused by a covered peril.2

       AmSpec argues that this coverage was triggered by the Coast Guard’s orders setting Port

Condition Zulu for the ports of Corpus Christi, Texas City, Port Arthur, and Houston.3 AmSpec




2
       Policy, Appendix A-1, at 132 (Endorsement 6).
3
       Defendant’s Motion for Partial Summary Judgment (ECF No. 16), at 9–10.



PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT                        Page 2
      Case 4:19-cv-01498 Document 21 Filed on 10/15/19 in TXSD Page 3 of 9




states that its “business is completely dependent on the traffic of vessels into and out of the

ports . . . .”4 AmSpec argues that these orders were the result of direct physical loss or damage.5

       1.       The orders of civil authority cited by AmSpec were not a result of physical loss
                or damage.

       In the first place, none of the orders themselves state that they are the result of physical

loss or damage, nor do they mention loss or damage of any kind.6 All of the orders instead state

that they are being issued because the Coast Guard is preparing response efforts for Hurricane

Harvey’s impact on the coasts of Texas and Louisiana.7 Indeed, the orders closing the Port of

Corpus Christi, the Port of Texas City, and the Port of Houston were all issued prior to Hurricane

Harvey’s landfall, at which point there had been no damage anywhere.8 AmSpec points to no



4
       Id. at 11. If that is the case, it is unclear why Port Condition Yankee, which precedes Zulu, is not the triggering
       event that AmSpec chooses as the alleged basis for its claim. Port Condition Yankee stops all inbound traffic
       to a port and requires vessels and barges to seek alternate destinations. See Plaintiff’s Motion for Summary
       Judgment (ECF No. 18), at 5–6 (citing United States Coast Guard, “Coast Guard prepares response efforts
       for         Hurricane           Harvey”         (August        24,      2017        06:57        PM          EDT),
       https://content.govdelivery.com/accounts/usdhscg/bulletins/1b2f48a; United States Coast Guard, “Marine
       Safety           Information            Bulletin”        (August       28,        2017         10:00          AM),
       https://www.atlanticarea.uscg.mil/Portals/7/Eigth%20District/vtsPortArthur/documents/MSIB/MSIB_09-
       17_YANKEE-s.pdf?ver=2018-02-06-120748-217.).
5
       Defendant’s Motion for Partial Summary Judgment (ECF No. 16), at 11–15.
6
       United States Coast Guard, “Coast Guard prepares response efforts for Hurricane Harvey” (August 24, 2017
       06:57 PM EDT), https://content.govdelivery.com/accounts/usdhscg/bulletins/1b2f48a; United States Coast
       Guard, “Update: Coast Guard prepares response efforts for Hurricane Harvey” (August 25, 2017 06:43 PM
       EDT), https://content.govdelivery.com/accounts/usdhscg/bulletins/1b32e9b; United States Coast Guard,
       “Marine       Safety      Information      Bulletin”    (August        28,     2017      10:00     AM),
       https://www.atlanticarea.uscg.mil/Portals/7/Eigth%20District/vtsPortArthur/documents/MSIB/MSIB_09-
       17_YANKEE-s.pdf?ver=2018-02-06-120748-217 ; United States Coast Guard, “Marine Safety Information
       Bulletin”              (August                28,             2017               06:00              PM),
       https://www.atlanticarea.uscg.mil/Portals/7/Eigth%20District/vtsPortArthur/documents/MSIB/MSIB%201
       0-17_Zulu.pdf?ver=2018-02-06-120746-060; see also Coast Guard Orders, Appendix B to Plaintiff’s Motion
       for Summary Judgment (ECF No. 18).
7
       Id.
8
       Harvey made landfall at 10 PM on Friday, August 25, 2017. “Major Hurricane Harvey - August 25-29, 2017,”
       National Weather Service, https://www.weather.gov/crp/hurricane_harvey. The Coast Guard set Port
       Condition Yankee at 6:57 PM EDT on August 24, 2017 and Port Condition Zulu orders on August 25, 2017,
       at 6:43 PM EDT.



PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                           Page 3
      Case 4:19-cv-01498 Document 21 Filed on 10/15/19 in TXSD Page 4 of 9




orders beyond these Port Condition Zulu orders, none of which were issued because of physical

loss or damage.

       2.        AmSpec is unable to show that the Coast Guard considered the port closing
                 orders to be the result of physical loss or damage.

       In an attempt to amend these orders after the fact, AmSpec cites an August 29, 2017 bulletin

from the Coast Guard and argues that it shows that the Coast Guard’s decision to close the ports

were the result of damage. The bulletin is not itself an order of civil authority. Nor does it provide

any support that the port closing orders were the result of direct physical loss or damage.

       AmSpec cites the following excerpt from the bulletin in support:

       The effects of Hurricane Harvey along the Texas coast resulted in significant
       flooding and impacted the surrounding ports. The Coast Guard . . . understand[s]
       the international and global significance of the Gulf Coast ports and are currently
       conducting surveys and thorough port assessments prior to reopening. . . . “The
       Coast Guard is working very closely with our federal, state, and local partners to
       make sure we do this as safely and as quickly as possible,” said Capt. Tony Hahn,
       incident commander and captain of the port in Corpus Christi. “We are continuing
       port assessments and collecting data on damage, debris and pollution in order to
       regain full operation of the affected ports.”9

Nowhere does this press release state that any new order of civil authority is a result of loss or

damage, or that the previously promulgated orders were a result of loss or damage. Instead, it states

only that the Coast Guard is “conducting surveys and thorough port assessments” before reopening

the ports.10 Additionally, the Port of Port Arthur is not even listed in connection with these

comments.11 AmSpec has failed to provide any evidence that demonstrates that the Coast Guard’s

the port closure orders are a result of direct physical loss of or damage to property.



9
       Defendant’s Motion for Partial Summary Judgment (ECF No. 16-9), at 2.
10
       See id.
11
       Id. Port Arthur is only displayed on the infographic at the beginning of the press release. Id. at 1.



PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                        Page 4
      Case 4:19-cv-01498 Document 21 Filed on 10/15/19 in TXSD Page 5 of 9




       3.       AmSpec’s extensive weather data have no nexus to any of the cited orders of
                civil authority.

       AmSpec further cites a long list of weather data and argues that the “Coast Guard’s findings

are consistent with the wealth of weather data that details the significant destruction at and near to

the ports, and AmSpec’s covered locations, during Harvey.”12 First, this is a mischaracterization

of the bulletin AmSpec cited immediately prior, which only stated that the Coast Guard was

conducting surveys and port assessments, not that it had made any findings.13

       More importantly, AmSpec makes no attempt to tie the long list of storm conditions and

damage that it cites to any order of civil authority. The Policy requires that civil authority coverage

is triggered when access to a location is specifically denied by an order of civil authority that is a

result of direct physical loss of or damage to property.14 As another court in this district stated

when denying coverage on analogous facts, there must be a “direct nexus between the civil

authority’s action and the prohibition of access to the insured premises.”15 AmSpec’s pages of

weather data are simply immaterial to whether it has coverage under the Policy.

       Finally, AmSpec’s expert Tom Irmiter is not a credible expert and his conclusions do not

support AmSpec’s argument. His report, attached as exhibit 11 to AmSpec’s Motion for Partial

Summary Judgment, consists almost entirely of quotations from publicly available sources.16 His



12
       Defendant’s Motion for Partial Summary Judgment (ECF No. 16), at 12.
13
       LT Amy Midgett, “Update on port condition in areas impacted by Hurricane Harvey” Coast Guard Maritime
       Commons (August 29, 2017), found at (ECF No. 16-9), at 2.
14
       Policy, Appendix A-1, at 132 (Endorsement 6).
15
       South Texas Med. Clinics, P.A. v. CNA Fin. Corp., CIV.A. H-06-4041, 2008 WL 450012 at *9–10 (S.D. Tex.
       Feb. 15, 2008) (Rosenthal, J.); see also Dickie Brennan & Co., Inc. v. Lexington Ins. Co., 636 F.3d 683, 686–
       87 (5th Cir. 2011) (“Civil authority coverage is intended to apply to situations where access to an insured’s
       property is prevented or prohibited by an order of civil authority issued as a direct result of physical damage
       to other premises in the proximity of the insured’s property.”).
16
       Declaration of Thomas J. Irmiter (ECF No. 16-12), at 2–3.



PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                       Page 5
      Case 4:19-cv-01498 Document 21 Filed on 10/15/19 in TXSD Page 6 of 9




report provides no scientific, technical, or other specialized knowledge that would help this Court

to understand the evidence or to determine a fact in issue, because he performs no analysis of the

weather data he cites.17 Neither Irmiter nor his company inspected any of the ports, only structures

“in the same general locations” as AmSpec’s business locations, even though damage to those

locations is not at issue in this action.18

        Irmiter’s report is particularly suspect in one important area. He gives a chronological order

of important storm events in paragraphs 5–10 of his report.19 Curiously, though every other event

is in the order in which it happened, Irmiter reverses the order of Hurricane Harvey’s landfall and

the Port Condition Zulu orders on which AmSpec bases its entire argument for coverage.20 The

clear intent of this transposition is to give the impression, as he concludes, that the Coast Guard’s

port closure orders were the result of Hurricane Harvey’s effects, rather than—as the orders

themselves state—in preparation for Harvey. It is unclear whether Irmiter simply does not

understand the information he cites, or whether he and AmSpec are trying to mislead this Court.

Either way, Irmiter’s analysis is incorrect.

        The Court should reject Irmiter’s weather data as immaterial and his expert report as not

credible.




17
        See Fed. R. Evid. 702.
18
        See Declaration of Thomas J. Irmiter (ECF No. 16-12), at 2–3.
19
        Id. at 3–4.
20
        Id.



PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT                        Page 6
      Case 4:19-cv-01498 Document 21 Filed on 10/15/19 in TXSD Page 7 of 9




B.     The Policy’s language that an order of civil authority be “a result of” direct physical
       loss or damage is not substantively different from policy provisions requiring that
       such orders be “due to” direct physical loss or damage, under which on-point legal
       authority held there to be no coverage.

       The first definition of “due to” from the Merriam-Webster Dictionary is “as a result of.”21

Despite this obvious synonymity, AmSpec argues that the Policy’s civil authority provision, which

requires that the coverage-triggering order of civil authority be “a result of” direct physical loss or

damage, is “a less stringent causation standard” than similar provisions using the phrase “due to.”22

       The reason for AmSpec’s strained argument is that there exists clear and applicable

authority from this district and from the Fifth Circuit that there is no coverage in these situations,

as laid out clearly in Evanston’s Motion for Summary Judgment.23 AmSpec argues that non-

binding cases from other jurisdictions should instead control, but neither case AmSpec cites is

factually similar: one case involves civil authorities who explicitly stated that they issued an

evacuation order because the storm had caused damage to property before it reached the evacuated

location,24 and the other case involves civil orders barring the generation of industrial waste

following flooding that ravaged a city’s waste water treatment system.25 Neither case applies to



21
       “Due to,” Merriam-Webster, https://www.merriam-webster.com/dictionary/due%20to.
22
       Defendant’s Motion for Partial Summary Judgment (ECF No. 16), at 16.
23
       See Plaintiff’s Motion for Summary Judgment (ECF No. 18), at 13–17 (citing South Texas Medical, CIV.A.
       H-06-4041, 2008 WL 450012 at *9–10; Dickie Brennan, 636 F.3d at 686–87).
24
       Assurance Co. of Am. v. BBB Serv. Co., Inc., 265 Ga. App. 35, 36, 593 S.E.2d 7, 8 (2003) The South Texas
       Medical court did not find Assurance to be persuasive on similar facts to this case. CIV.A. H-06-4041, 2008
       WL 450012, at *7.
25
       Narricot Indus., Inc. v. Fireman's Fund Ins. Co., CIV.A.01-4679, 2002 WL 31247972, at *2 (E.D. Pa. Sept.
       30, 2002) (mem. op.). The court in this case even approvingly cited a prior case where a court rejected
       coverage of civil authority coverage for preventative measures and stated that it was not the case in Narricot.
       See id. at *5 (citing Cleland Simpson Co. v. Firemen's Ins. Co. of Newark, 11 Pa. D. & C.2d 607, 612 (Pa.
       Com. Pl. 1958), aff'd sub nom. Cleland Simpson Co. v. Firemen's Ins. Co. of Newark, N. J., 392 Pa. 67, 140
       A.2d 41 (1958) (“By no process of logic can we read into the policy that the risk includes prohibition of
       access because of apprehension of either the possibility or probability of a fire which never occurred.”).



PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                       Page 7
      Case 4:19-cv-01498 Document 21 Filed on 10/15/19 in TXSD Page 8 of 9




the instant situation, where the civil authorities state that the evacuation orders are in preparation

for responding to a storm that has not yet caused any damage.

       This Court should reject AmSpec’s attempt to introduce a different standard or apply

unpersuasive cases, where there exists binding authority based on similar facts and substantively

identical language. Under that authority, AmSpec has no coverage.

                                              III.
                                          CONCLUSION

       For the reasons in this Response, and as supported in its own Motion for Summary

Judgment (ECF No. 17), Plaintiff/Counter-Defendant Evanston Insurance Company requests that

this Court deny Defendant/Counter-Plaintiff AmSpec Holding Corporation’s Motion for Partial

Summary Judgment on Business Income and Extra Expense Insurance Coverage (ECF No. 16).

                                                      Respectfully submitted,

                                                      ZELLE LLP

                                                      By:       /s/ Todd M. Tippett
                                                            Todd M. Tippett, Attorney-in-Charge
                                                            State Bar No. 24046977
                                                            Southern District of Texas No. 573544
                                                            ttippett@zelle.com
                                                            Michael P. O’Brien, Counsel
                                                            State Bar No. 24103418
                                                            Southern District of Texas No. 3338567
                                                            mobrien@zelle.com

                                                      901 Main Street, Suite 4000
                                                      Dallas, TX 75202
                                                      Telephone: 214-742-3000
                                                      Facsimile:    214-760-8994

                                                      ATTORNEYS FOR
                                                      PLAINTIFF/COUNTER-DEFENDANT




PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT                        Page 8
      Case 4:19-cv-01498 Document 21 Filed on 10/15/19 in TXSD Page 9 of 9




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing, has been served this 15th
day of October 2019, by electronic filing as follows:

         Jeffrey L. Raizner
         State Bar No. 0078486
         Andrew P. Slania
         State Bar No. 24056338
         Amy B. Hargis
         State Bar No. 24078630
         Ben Wickert
         State Bar No. 24066290
         RAIZNER SLANIA LLP
         2402 Dunlavy Street
         Houston, Texas 77006
         Telephone: 713-554-9099
         Facsimile:     713-554-9098

         Attorneys for Defendant/Counter-
         Plaintiff

                                                         /s/ Todd M. Tippett
                                                    Todd M. Tippett




PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT                    Page 9
4812‐7959‐2361v2
